Per Curiam.
This appeal derives from a declaratory judgment action in which plaintiffs-appellants challenged on equal protection grounds the minimum age requirements for certain elective offices in the New Jersey Constitution, which operated to deny them a place on the ballot in the 1973 general election. Art. IV, § I, ¶ 2 sets an age minimum of 21 years for members of the Assembly and 30 years for State Senators. When they attempted to run, none of the named plaintiffs was over 19 years of age, hence none would have been able to meet these age minima. The State’s motion for summary judgment was granted by the trial court and affirmed by the Appellate Division in an unreported opinion. The appeal is here as of right. B. 2:2—1(a).
We affirm. There is no fundamental right to run for office. Bullock v. Carter, 405 U. S. 134, 142-43, 92 S. Ct. 849, 855-856, 31 L. Ed. 2d 92, 99 (1972). As a practical matter substantial state regulation affecting the selection and qualification of candidates must exist to ensure fair- and honest elections and keep order in the democratic process. Storer v. Brown, 415 U. S. 724, 729, 94 S. Ct. 1274, 1278, 39 L. Ed. 2d 714, 723 (1974). Ballot regulations necessarily affect the franchise, which is a fundamental right, Harper v. Virginia State Bd. of Elections, 383 U. S. 663, 86 S. Ct. 1079, 16 L. Ed. 2d 169 (1966); Dunn v. Blumstein, 405 U. S. 330, 92 S. Ct. 995, 31 L. Ed. 2d 274 (1972), and ordinarily restrictions on the franchise must meet a stringent test of justification. Hill v. Stone, 421 U. S. 289, 297, 95 S. Ct. 1637, 1643, 44 L. Ed. 2d 172, 179 (1975); Worden v. Mercer Cty. Bd. of Elections, 61 N. J. 325, 346 (1972). However, classifications based on residence, age, and citizenship are expressive of the state’s legitimate interest in the integrity of the ballot, and if these classifications are reasonable, they are constitutionally inoffensive. Hill v. Stone, supra; Gangemi v. Rosengard, 44 N. J. 166, 173-74 (1965); see Oregon v. Mitchell, 400 U. S. 112, 91 S. Ct. 260, 27 L. Ed. 2d 272 (1970). Guided by these principles courts have consistently recognized that *404reasonable age classifications affecting candidates do not have such an impact upon voters’ or candidates’ rights as to offend the equal protection clause. E. g., Manson v. Edwards, 482 F. 2d 1076 (6th Cir. 1973); Blassman v. Markworth, 359 F. Supp. 1 (N. D. Ill. 1973); Human Rights Party v. Sec'y. of State for Michigan, 370 F. Supp. 921 (E. D. Mich. 1973).
Appellants have brought forth no new or compelling arguments that would lead us to question what appears to be a settled area of constitutional adjudication. We are satisfied that the minimum age requirements set forth in the New Jersey Constitution relate to the State’s interest in maintaining the integrity of the ballot by ensuring competent candidates. In this context the requirements are reasonable. They fall with equal weight on all voters and do not permanently exclude any candidate, Blassman v. Markworth, supra, 359 F. Supp. at 7. It is not entirely without significance that their presence in our constitution is mirrored by the age requirements fixed in the U. S. Constitution for members of Congress, Art. I, § 2 (Representatives, 25 years) and § 3 (Senators, 30 years). See Manson v. Edwards, supra, 482 F. 2d at 1078; Raza Unida Party v. Bullock, 349 F. Supp. 1272, 1283 (W. D. Texas 1972), aff’d in part, vacated in part sub nom. American Party of Texas v. White, 415 U. S. 767, 94 S. Ct. 1296, 39 L. Ed. 2d 744 (1974).
 Nor are we persuaded by appellants’ contention that the State must show a compelling interest to justify the classifications created by these age requirements. “[T]o test the power to establish an age qualification by the ‘compelling interest’ standard is really to deny a State any choice at all, because no State could demonstrate a ‘compelling interest’ in drawing the line with respect to age at one point rather than another.” Oregon v. Mitchell, supra, 400 U. S. at 294, 91 S. Ct. at 349, 27 L. Ed. 2d at 379. (Separate opinion of Stewart, J.) Rather, the power to establish an age requirement necessarily involves the power to choose a reason*405able one, id. at 294-95, 91 S. Ct. at 349, 27 L. Ed. 2d at 379, which is what the State has done. Therefore an evidentiary hearing on the relative equality of persons eighteen and twenty-one years old, sought here by appellants, is irrelevant to their equal protection claim once the determination is made that the age classifications provided by the State Constitution are reasonable. Appellants’ offer of proof to the trial judge that the classification was unreasonable was limited to the claim that persons eighteen years old possess the same “biological, physiological, hygienical and sexual, and mental capacities” as do those who are twenty-one. This demonstration would not bear on the issue of whether both groups possess the same maturity and experience, far more critical to the State’s interest in ensuring competent candidates — if indeed such a contention is susceptible of proof. In short, this case simply raises an objection as to where the line was drawn without actually projecting a constitutional infringement.
Affirmed.